DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 06/25/2020, 07/08/2020, 02/17/2021 and 06/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0373287 to Yamashita et al. in view of Japanese Application 2017-144774 to Haino et al. (US Patent Application Publication 2020/0220147 is used as translation).
With respect to claims 1 and 3-6, Yamashita et al. teach a battery pack comprising: 
battery cells 2, each comprising end portions in a height direction thereof; 
covers 7 and 8 (a case) accommodating the battery cells 2 and a temperature control fluid (a cooling fluid) to cool the battery cells 2; and 
a cell support member 30 (a first holder plate) and a cell support member 31 (a second holder plate) which are coupled to the covers 7 and 8 (the case) to face each other along the covers 7 and 8 (the case) such that the end portions of the battery cells 2 are insertable through the cell support members 30 and 31 (the first and second holder plates), an accommodation space being defined between the cell support members 30 and 31 (the first and second holder plates) to accommodate the temperature control fluid (the cooling fluid), 
wherein the covers 7 and 8 (the case), the battery cells 2, and the cell support members 30 and 31 (the first and second holder plates) have heights in the height direction of the battery cells 2 that satisfy the following condition: 
a height between the bottom of the cell support members 30 and 31 (the first and second holder plates) < a height of the battery cells 2 < a height between the covers 7 and 8 (the case) (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

Yamashita et al. do not teach the battery pack further comprises a potting resin on the first and second holder plates; wherein a bus bar electrically connecting the battery cells to each other, wherein the potting resin covers coupling portions between the bus bar and the battery cells; wherein the bus bar comprises a main body extending along neighboring rows of the battery cells, and branches branching from the main body toward the battery cells, and the coupling portions comprise welded portions between the branches of the bus bar and the battery cells; wherein the main body and the branches of the bus bar have a height difference in the height direction, and the potting resin covers the branches of the bus bar together with the main body of the bus bar; wherein the main body and the branches of the bus bar have a height difference in the height direction, and the main body of the bus bar is exposed from the potting resin.
However, Haino et al. teach a battery module comprising a potting resin 13 on the outer peripheral 21 and insertion part 22, wherein the pieces of potting resin 13 are disposed outside lead plates 3 and thermally coupled to lead plates 3 and the ends of batteries 1, wherein a lead plate 3 (a bus bar) electrically connecting the battery cells 1 to each other, wherein the potting resin covers coupling portions between the lead plates 3 (the bus bar) and the battery cells 1, wherein the lead plates 3 (the bus bar) comprises a main body extending along neighboring rows of the battery cells 1, and branches branching from the main body toward the battery cells 1, and the coupling portions comprise welded portions 37 between the branches of the lead plates 3 (the bus bar) and the battery cells 1; wherein the main body and the connection recesses 32 (the branches) of the lead plates 3 (the bus bar) have a height difference in the height direction, and the potting resin covers the connection recesses 32 (the branches of the bus bar) together with the main body of the lead plates 3 (the bus bar); wherein the main body and the connection recesses 32 (the branches of the bus bar) have a height difference in the height direction, and a part of the lead plates 3 (the main body of the bus bar) is exposed from the potting resin (Haino et al.: Section [0027]; Figs. 1, 5 and 6). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Yamashita et al. with the teaching from Haino et al. with the motivation of having a means such the potting resin 13 held the lead plates and the connection between the lead plates and batteries in place.

With respect to claim 2, with the teaching from Haino et al., Yamashita et al. teach the battery pack, wherein the potting resin of Haino et al. on the cell support members 30 and 31 (the first and second holder plates) have a height in the height direction that satisfies the following condition: the height of the battery cells 2 < the height of the potting resin of Haino et al. < the height of the covers 7 and 8 (the case) (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 7, with the teaching from Haino et al., Yamashita et al. teach the battery pack, wherein the potting resin on the cell support members 30 and 31 (the first and second holder plates) have a height in the height direction that satisfies the following condition: the height between the bottom of the cell support members 30 and 31 (the first and second holder plates) < the total thickness (the height) of the potting resin of Haino et al. < the height of the battery cells 2 (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 8, Yamashita et al. do no specifically teach the battery pack, but Haino et al. teach the battery pack, wherein the potting resin exposes 13 outlet (vents) located at the end portions of the battery cells 1 (Haino et al.: Fig. 8).

With respect to claim 9, Yamashita et al. teach the battery pack, wherein the covers 7 and 8 (the case) comprises empty space (a hollow member) which is open in the height direction to accommodate the battery cells 1 and the temperature control fluid (the cooling fluid) (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 10, Yamashita et al. teach the battery pack, wherein the covers 7 and 8 (the case) comprises: the accommodation space in a center portion thereof; and outer surface of the covers 7 and 8 (outer walls) and inner surface of the covers 7 and 8 inner walls extending in parallel to each other along edges of the case around the accommodation space (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 11, Yamashita et al. do not specifically teach the battery pack, however, it would have been obvious as of the effective filing dated of the claimed invention to have modified Yamashita et al. with a height of the inner surface of the covers 7 and 8 (the inner walls) < the height of the battery cells 2 < a height of the outer surface of the covers 7 and 8 (the outer walls). Changes in size and shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

With respect to claim 16, Yamashita et al. teach the battery pack, wherein a top portion of the support portion 306 (assembling protrusions) protrude outward from the cell support members 30 and 31 (the first and second holder plates) away from the accommodation space and hold the end portions of the battery cells 2 (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 17, Yamashita et al. teach the battery pack, wherein the cell support members 30 and 31 (the first and second holder plates), and the battery cells 2 are inserted into the cell holes, and the assembling protrusions are arranged along rows of the cell holes to hold the end portions of the battery cells 2 neighboring each other in a state in which top portion of the support portion 306 (the assembling protrusions) are at positions between the cell holes neighboring each other (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 18, Yamashita et al. teach the battery pack, further comprising bus bar 30a, b and c (a bus bar) electrically connecting the battery cells 2 to each other, wherein some of the support portion 306 (the assembling protrusions) comprise first assembling protrusions which hold the end portions of the battery cells and do not physically interfere with the welded portions 30c (the bus bar), and others of the support portion 306 (the assembling protrusions) comprise second assembling protrusions which hold the end portions of the battery cells 2 and the bus bar 30a and 30b (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 19, Yamashita et al. teach the battery pack, wherein the support portion 306 (the first and second assembling protrusions) comprise first protrusion portions protruding toward the end portions of the battery cells 2, and the second assembling protrusions further comprise second protrusion portions protruding toward the bus bar (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 20, Yamashita et al. teach the battery pack, wherein the first protrusion portions are arranged on opposite sides of the second assembling protrusions, and the second protrusion portions are arranged on sides of the second assembling protrusions between the opposite sides (Yamashita et al.: Sections [0023]-[0050]; Figs. 2-7).

With respect to claim 21, Yamashita et al. does not specifically teach the battery pack, however, it would have been obvious as of the effective filing dated of the claimed invention to have modified Yamashita et al. with the first and second protrusion portions have a height difference in the height direction. Changes in size and shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0373287 to Yamashita et al. in view of Japanese Application 2017-144774 to Haino et al. (US Patent Application Publication 2020/0220147 is used as translation) in further view of US Patent Application Publication 2016/0028059 to Sweney et al.
With respect to claims 22 and 23, Yamashita et al. do not teach the battery pack, wherein cell ribs protrude inward from the first and second holder plates toward the accommodation space and surround outer circumferential surfaces of the battery cells; wherein gaps are defined between the outer circumferential surfaces of the battery cells and the cell ribs.
However, Sweney et al. teach a battery pack comprising ribs 208 in a battery pocket 208 as a result air gap 209 thermally insulates each battery cell 125 from its neighboring battery cells (Sweney et al.: Section [0028]; Fig. 2C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Yamashita et al. with the teaching from Sweney et al. with the motivation of having a means such the gaps insulate the adjacent batteries.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/10/2022